Chee Corp. Shandong Province, Haiyang City, Environmental protection district, Building15, unit3, 265100, China +1 (318) 497-4394 chee.manage@corpchee.com May 19, 2017 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549 Attention: Jay E. Ingram, Legal Branch Chief Edward M. Kelly, Senior Counsel Re: Chee Corp. Registration on Form S-1 File No. 333-216868 REQUEST FOR ACCELERATION OF EFFECTIVENESS Dear Messrs. Pursuant Rule 461 promulgated under the Securities Act of 1933, as amended, Chee Corp. (the “Registrant”) hereby requests acceleration of the effective date of its registration statement on Form S-1 (File No.: 333-216868), as amended (the “Registration Statement”), such that it may become effective on Tuesday, May 23, 2017 at 10:30 a.m. eastern time or as soon as practicable thereafter. The Registrant confirms that it is aware of its obligations under the Act. The Registrant hereby acknowledges that: (i)should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (ii)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii)the Registrant may not assert comments of the Commission or the staff and the declaration of effectiveness of the Registration Statement as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Chee Corp. /s/ Jiang Da Wei Jiang Da Wei President
